
	

113 HR 102 IH: Rehab and Ahmed Amer Foster Care Improvement Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 102
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Conyers (for
			 himself and Mr. Peters of Michigan)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  require States to follow certain procedures in placing a child who has been
		  removed from the custody of his or her parents.
	
	
		1.Short titleThis Act may be cited as the
			 Rehab and Ahmed Amer Foster Care
			 Improvement Act of 2013.
		2.Requirement that
			 States follow certain procedures in placing a child removed from the custody of
			 his or her parents
			(a)In
			 generalSection 471(a)(29) of
			 the Social Security Act (42 U.S.C. 671(a)(29)) is amended to read as
			 follows:
				
					(29)provides that—
						(A)within 30 days
				after the removal of a child from the custody of the parent or parents of the
				child, the State shall exercise due diligence to identify and provide notice to
				all adult grandparents and other adult relatives of the child (including any
				other adult relatives suggested by the parents), subject to exceptions due to
				family or domestic violence, that—
							(i)specifies that the
				child has been or is being removed from the custody of the parent or parents of
				the child;
							(ii)explains the
				options the relative has under Federal, State, and local law to participate in
				the care and placement of the child, including any options that may be lost by
				failing to respond to the notice;
							(iii)describes the
				requirements under paragraph (10) of this subsection to become a foster family
				home and the additional services and supports that are available for children
				placed in such a home; and
							(iv)if the State has
				elected the option to make kinship guardianship assistance payments under
				paragraph (28) of this subsection, describes how the relative guardian of the
				child may subsequently enter into an agreement with the State under section
				473(d) to receive the payments;
							(B)within 90 days after the State makes a
				placement decision with respect to the child, the State shall provide notice of
				the decision and the reasons therefor to each parent of the child, each
				relative who has expressed to the State an interest in caring for the child,
				the guardian, and the guardian ad litem for the child, the attorney for the
				child, the attorney for each parent of the child, the child (if the child is
				able to express an opinion regarding placement), and the prosecutor involved;
				and
						(C)the State shall
				establish procedures to—
							(i)allow a person who
				receives a notice pursuant to subparagraph (B) to request, in writing, within 5
				days after receipt of the notice, documentation of the reasons for the decision
				involved;
							(ii)allow the
				attorney for the child to petition the court involved to review the decision;
				and
							(iii)require the
				court to—
								(I)commence such a
				review within 7 days after receipt of a petition made pursuant to clause (ii);
				and
								(II)conduct such a
				review on the
				record;
								.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by
			 subsection (a) shall take effect on the 1st day of the 1st fiscal year
			 beginning on or after the date of the enactment of this Act, and shall apply to
			 payments under part E of title IV of the Social Security Act for calendar
			 quarters beginning on or after such date.
				(2)Delay permitted
			 if state legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan approved under part
			 E of title IV of the Social Security Act to meet the additional requirements
			 imposed by the amendment made by subsection (a), the plan shall not be regarded
			 as failing to meet any of the additional requirements before the 1st day of the
			 1st calendar quarter beginning after the first regular session of the State
			 legislature that begins after the date of the enactment of this Act. For
			 purposes of the preceding sentence, if the State has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature.
				
